DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, & 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanke  et al. [PG. Pub. No.: US 2005/0072225 A1].
With regards to claim 1, Kanke discloses a thermal flow rate meter (thermal flow meter, Fig. 1, ¶0064) which measures a flow rate of a gas (thermal flow rate of a fluid “air low rate”, ¶0064) based on a temperature difference (a heating current for use in keeping the temperature difference) between an upstream side temperature sensor and a downstream side temperature sensor respectively arranged on an upstream side and a downstream side of a heating element (temperature detecting resistors are arranged 
With regards to claim 2, Kanke discloses the upstream side temperature sensor and the downstream side temperature sensor are temperature sensitive resistors or thermocouples (temperature detecting resistors, ¶0065).
With regards to claim 3, Kanke discloses the detection element includes: a first fixed resistor connected in series to the upstream side temperature sensor and connected to a ground potential (Fig. 5, illustrates where upstream temperature detecting resistor 211e and 211f and are in series with a fixed resistor, Figs. 6 & 7); and a second fixed resistor connected in series to the downstream side temperature sensor (Fig. 5, illustrates where downstream temperature detecting resistor 211d and 211g and 
With regards to claim 4, Kanke discloses a shape of the upstream side temperature sensor and a shape of the first fixed resistor are similar (211e and 211f are similar to the fixed resistor as illustrated in Figs. 5-7).
With regards to claim 5, Kanke discloses a shape of the downstream side temperature sensor and a shape of the second fixed resistor are similar (Figs 5-7).
With regards to claim 6, Kanke discloses a substrate (211, substrate, Fig. 7, ¶0094); and a diaphragm provided on the substrate (the diaphragm structure etched from the rear surface of the silicon substrate, ¶0094), wherein the upstream side temperature sensor and the downstream side temperature sensor are provided on the diaphragm (heat generating resistor 211a, and the resistors 211d, 211e, 211f and 211g for use in detecting temperature are arranged at the diaphragm structure, Figs. 6 & 7, ¶0094), and the first fixed resistor and the second fixed resistor are provided on the substrate outside the diaphragm (Fig. 7 illustrates where the fixed resistors are outside the diaphragm).
With regards to claim 7, Kanke discloses the first fixed resistor and the second fixed resistor are arranged close to each other (See Figs. 6 & 7).
With regards to claim 8, Kanke discloses a shape of the first fixed resistor and a shape of the second fixed resistor are similar (See Figs. 6 & 7).
With regards to claim 10, Kanke discloses a failure determination unit that determines a failure based on an output of the upstream side temperature sensor and 
With regards to claim 11, Kanke discloses a first analog/digital converter that performs A/D conversion of an output of the upstream side temperature sensor (221a, analog/digital converter, Fig. 5, ¶0098); and a second analog/digital converter that performs A/D conversion of an output of the downstream side temperature sensor (221b, analog/digital converter, Fig. 5, ¶0098).
With regards to claim 12, Kanke discloses a reference voltage circuit that determines a reference voltage (229, reference voltage circuit, Fig. 5, ¶0099) wherein the first analog/digital converter and the second analog/digital converter are connected to the same reference voltage circuit (Fig. 5 illustrates where 22a & 22b are connected to 229).
With regards to claim 13, Kanke discloses the first analog/digital converter and the second analog/digital converter have a similar circuit configuration (Fig. 5).
With regards to claim 14, Kanke discloses a clock generator that outputs a clock signal, wherein the first analog/digital converter and the second analog/digital converter are connected to the same clock generator to operate by the same clock signal (clock signal is connected to analog/digital converters, ¶0079).
With regards to claim 15, Kanke discloses an adder that adds the output signal of the upstream side temperature sensor and the output signal of the downstream side temperature sensor which have been individually response-compensated by the compensator (¶0073).
With regards to claim 16, Kanke discloses a temperature control circuit that controls a temperature of the heating element based on an output signal of the adder (¶0072-0075).
With regards to claim 17, Kanke discloses a multiplier that performs sensitivity correction based on an output signal of the adder (¶0070-0073).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 9, the prior art does not disclose or suggest the claimed a linearizer that individually linearizes an output of the upstream side temperature sensor and an output of the downstream side temperature sensor in combination with the remaining claimed elements as set forth in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852